Title: To Thomas Jefferson from John Taylor, 24 July 1821
From: Taylor, John
To: Jefferson, Thomas


Dear Sir
Caroline
July 24. 1821
When I first wrote to you on the private subject, I supposed that Colo Nicholas had left at least one young son, and that it would be better to pay $125 annually towards his education, than a larger sum at once. upon learning from you the state of the family, it now seems to me that $500 contributed at once, will probably do them more good than the four annual advances. In a former letter you intimated that the money would not be wanted before the fall, wherefore some little time has been lost in collecting it, and sending to Fredericksburg for the inclosed check, for five hundred dollars. Be pleased to inform me of its safe arrival, that I may save myself the trouble of taking such measures as an ignorance of this would soon suggest.Accept Sir my thanks for the trouble you have been so good as to take in this business, and believe me to be with the highest sentiments of respect and esteem, Sir,Your mo: obt StJohn Taylor